DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) estimate, for the plurality of data values, a respective plurality of rotation speeds; modify the plurality of data values based on the plurality of rotation speeds; and determine the condition of the rotating equipment based on the modified plurality of data values.  The identified abstract idea falls with the jucical exception of mathematical concepts as evidenced by applicant’s filed specification.  The disclosed estimation step and modify steps use mathematic concepts related to signal processing.  The recited computer storage memory and processors merely act as tools for performing the identified abstract ideas without providing significantly more or implementing the abstract idea in to a practical application.  The memory and processor are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer.  This judicial exception is not integrated into a practical application because the claimed combination a sensor and rotating equipment fail to integrate the abstract idea into a practical application.  The sensor merely gathers data at a high level of generality, thereby reading an insignificant extra solution active of mere data gathering.  The recited rotating equipment merely links the abstract idea to a field of use without providing significantly more or implementing the abstract idea into a practical application.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of a sensor collecting data is well known, as evidenced by Birchmeir (6,351,714) below.  Further, the rotating equipment merely ties the abstract idea to a field of use without providing an improvement.  Therefore, the claims are not patent eligible.
	
	Claim 3 further defines the abstract idea without providing significantly more or implementing the abstract idea into a practical application.

	Claim 4 further defines the additional element of a sensor without providing significantly more or implementing the abstract idea into a practical application, as the recited limitations are well known, as seen below in the art rejection.

Claim 5 further defines the additional element of the rotating equipment to be a wind turbine generator without providing significantly more or implementing the abstract idea into a practical application, as the recited limitations merely links the abstract idea to a field of use.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Birchmeir (6,351,714).

With respect to claim 2, Birchmeier teaches a condition monitoring apparatus (Fig. 1) configured to monitor a condition (i.e. a vibration condition indicating maintenance, Col. 1 lines 9-11) of a rotating equipment (i.e. a rotating shaft 58, Col. 2 lines 16-22), the condition monitoring apparatus (Fig. 1) comprising: a non-transitory computer storage memory (78) configured to store a plurality of data strings (Col. 4 lines 48-51), wherein the plurality of data values are obtained based on sampling (via 62) of a signal from a sensor (60), wherein the sensor (60) is responsive to one or more rotations of the rotating equipment (i.e. as sensor 60 senses vibrations from the rotating shaft 58, Col. 4 lines 23-29); and one or more hardware processors 74 and 82) configured to: estimate, for the plurality of data values, a respective plurality of rotation speeds (i..e DSP 82 performs a least-sum squares curve fitting algorithm to provide an estimate of speed, Col. 5 lines 54-61 using samples); modify (via DSP 82) the plurality of data values (i.e. resampling the vibration signals at a rate that varies as a function of the rate of rotation of the shaft, Col. 5 line 62 to Col. 6 line 10) based on the plurality of rotation speeds; and determine the condition of the rotating equipment (i.e. the data collected and processes will be used to determine predictive maintenance, Col. 1 lines 9-14) based on the modified plurality of data values (i.e. using resampled data).

With respect to claim 3, Birchmeier teaches the condition monitoring apparatus (Fig. 1) wherein the estimation of the plurality of the rotation speeds (Col. 5 lines 54-61) comprises sequentially calculating a rate of variation in speed (i.e. as the resampling process provides vibration samples at a rate that varies as a function of the rate of rotation of the shaft, Col. 6 lines 3-6) between each pair of the plurality of data values that are temporally adjacent (as the DSP 82 sequential samples each 1, 024 samples, and then resamples the samples, thereby reading on temporally adjacent data values, see Fig. 3).

With respect to claim 4, Birchmeier teaches the condition monitoring apparatus (Fig. 1) wherein the sensor (60) is configured to generate an electrical signal based on mechanical vibrations (Col. 4 lines 23-32) emanating from the one or more rotations of the rotating component (i.e. from the rotating shaft 58).

With respect to claim 5, Birchmeier teaches the condition monitoring apparatus (Fig. 1) wherein the rotating equipment is (capable of being) in a wind turbine generator (as a wind turbine does not further define the condition monitoring apparatus over the prior but rather reads as an intended use limitation of the monitoring apparatus; therefore, the hand-held vibration data collector of Birchmeier is capable of being used in predicating maintenance conditions of a mechanical system with a rotating shaft, Col. 1 lines 9-19, like the claimed wind turbine generator. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bianchi et al. (5,445,028) which teaches a method for monitoring the performance of a rotating machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853